The relator filed an application with the commissioners of taxes and assessments of the city of New York on a form provided by the commissioners which contained an affidavit for verification of his claim for correction of the assessed value of his real estate. The application was not verified. The property owner then obtained a writ of certiorari and, after return, a motion was made to dismiss the writ on the ground that the original application was not verified. The motion was granted at Special Term. Order affirmed, with ten dollars costs and disbursements, on the authority of People ex rel. Laurelton Development Co., Inc., v. Purdy (190 App. Div. 957) and People ex rel. McCutcheon v. Miller (255 id. 957 [1st Dept], decided December 16, 1938). Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ., concur.